Exhibit 99-2.2 Fenwick Automotive Products Limited and Introcan Inc. Combined Financial Statements For the year ended March 31, 2009 Contents Auditors' Report 2 Combined Financial Statements Combined Balance Sheet 3 Combined Statement of Operations and Retained Earnings 4 Combined Statement of Cash Flows 5 Summary of Significant Accounting Policies 6-9 Notes to Combined Financial Statements 10-19 Auditors' Report To the Shareholders of Fenwick Automotive Products Limited and Introcan Inc. We have audited the combined balance sheet of Fenwick Automotive Products Limited and Introcan Inc. as at March 31, 2009 and the combined statements of operations and retained earnings and cash flows for the year then ended. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles using differential reporting options available to non-publicly accountable enterprises, as described in the Summary of Significant Accounting Policies.These financial statements are the responsibility of the companies' management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the combined financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation. In our opinion, these combined financial statements present fairly, in all material respects, the financial position of the companies as at March 31, 2009 and the results of their operations and their cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants /s/ BDO Canada LLP. Mississauga, Canada July 10, 2009, except for note 13 which is as of June 1, 2011 2 Fenwick Automotive Products Limited and Introcan Inc. Combined Balance Sheet (in thousands of dollars) March 31, 2009 Assets Current Accounts receivable $ Inventories (Note 1) Prepaid expenses Income taxes recoverable Due from related parties (Note 2) Capital assets (Note 3) Deferred start-up costs (Note 4) Future income taxes $ Liabilities and Shareholders' Equity Current Bank indebtedness (Note 5) $ Accounts payable and accrued liabilities Due to related parties (Note 2) Current portion of long-term debt (Note 6) Current portion of obligation under capital lease (Note 7) Long-term debt (Note 6) Obligation under capital lease (Note 7) Shareholders' equity Share capital 3 Other shares (Note 8) 1 Special shares (Note 8) (Redemption value $8,424) Retained earnings On behalf of the Board: Director Director The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 3 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Operations and Retained Earnings (in thousands of dollars) For the year ended March 31, 2009 Sales $ Cost of sales Gross margin Expenses Amortization - capital assets Amortization - deferred start-up costs Foreign exchange gain General and administrative Interest and factoring expense Interest - Capital lease obligations 71 Selling Loss before other items Restructuring costs Loss before income taxes Income taxes Current (recovery) Future (recovery) Net loss for the year Retained earnings, beginning of year Retained earnings, end of year $ The accompanying summary of significant accounting policies and notes are an integral part of these financial statements 4 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Cash Flows (in thousands of dollars) For the year ended March 31, 2009 Cash provided by (used in) Operating activities Net loss for the year $ Adjustments required to reconcile net loss with net cash provided by operating activities Amortization - capital assets Amortization - deferred start-up costs Future income taxes (recovery) Loss on disposal of capital assets 28 Changes in non-cash working capital balances Accounts receivable Inventories Prepaid expenses Accounts payable and accrued liabilities Income taxes Investing activities Purchase of capital assets Decrease in due from related parties 38 Financing activities Increase in bank indebtedness Advance of long-term debt Decrease in due to related parties Repayment of obligation under capital lease Cash, end of year $ - Supplementary cash flow information Interest paid $ Income taxes paid The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 5 Fenwick Automotive Products Limited and Introcan Inc. Summary of Significant Accounting Policies March 31, 2009 Nature of Business The companies are engaged in manufacturing and remanufacturing aftermarket auto parts. Basis of Presentation These financial statements present the combined financial position and results of operations of Fenwick Automotive Products Limited and Introcan Inc., including their subsidiaries Fapco, S.A. de C.V., Flo-Pro Inc., L.H. Distribution Inc., Rafko Enterprises Inc. and Rafko Holdings Inc.All intercompany transactions and balances have been eliminated. Basis of Accounting These financial statements have been prepared in accordance with generally accepted accounting principles in Canada.The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.The financial statements have, in management's opinion, been properly prepared using careful judgment within reasonable limits of materiality and within the framework of the accounting policies summarized below. Differential Reporting The companies, with the unanimous consent of its owners, has elected to prepare their financial statements using differential reporting options available to non-publicly accountable enterprises described below: Special Share Classification The companies have elected to present special shares issued in tax planning arrangements under certain sections of the Income Tax Act, that would otherwise be presented as liabilities, as equity. Revenue Recognition Revenue is recognized when products are shipped to customers, the sales price is fixed and determinable, collectibility is reasonably assured, and title and risks of ownership have passed to the buyer.Revenue is net of discounts, rebates and allowances. The companies enter into factoring agreements with a third party for sale of accounts receivable.The transaction is accounted for as a sale as all risks have transferred to the third party.The cost of the transaction is included in the statement of operations. 6 Fenwick Automotive Products Limited and Introcan Inc. Summary of Significant Accounting Policies March 31, 2009 Product Warranties The companies provide product warranties and makes provisions for the anticipated cost of these warranties through cost of sales; this provision is reviewed periodically to assess its adequacy in the light of actual warranty costs incurred. Financial Instruments Fair value The companies' financial instruments consist of instruments with various maturities. The fair values of cash, accounts receivable, due to/from related parties, bank indebtedness, and accounts payable and accrued liabilities approximates theircarrying values due to the short-term maturities of these instruments.Capital lease obligations are at fair value.The fair value of the long-term debt approximates carrying value. Currency risk The companies realize approximately 70% of their sales and approximately 45% of its cost of sales and expenses in a foreign currency.Consequently, some assets, liabilities, revenues and expenses are exposed to foreign exchange fluctuations.The long-term debt is due in a foreign currency. Credit risk In the normal course of business, the companies evaluate the financial position of their customers on a regular basis and examine the credit history of new customers.The allowance for doubtful accounts is based on the customer's specific risk and historical trends.The companies believe the credit risk regarding receivables to be minimal due to the diversification of its customer base. Unless otherwise noted, it is management's opinion that the companies are not exposed to significant interest, currency or credit risks arising from its financial instruments. Inventories Raw materials and finished goods are stated at the lower of cost and net realizable value. The cost of finished goods is calculated to include raw materials, labour and factory overhead. Cost is generally determined on the first-in, first-out basis. 7 Fenwick Automotive Products Limited and Introcan Inc. Summary of Significant Accounting Policies March 31, 2009 Capital Assets Capital assets are stated at cost less accumulated amortization.Amortization is based on the estimated useful lives of the asset using the declining balance method at the following annual rates: Building - 5% Office equipment - 20% Computer equipment - 30% Plant equipment - 20%
